DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle
2.	This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 recites the limitation “the rigid shell”. It is suggested to amend line 4 to read --a rigid shell--. Line 11 recites the limitation “the surface”. It is suggested to amend to --a surface--. Line 13 recites “at least one sharp corner”. It is suggested to amend to --the at least one sharp corner--. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: claim 3 recites the limitation “the rigid shell”. It is suggested to amend line 4 to read --a rigid shell--. Line 11 recites the limitation “the surface”. It is suggested to amend to --a surface--. Lines 14-15 recites “at least one sharp corner”. It is suggested to amend to --the at least one sharp corner--. Appropriate correction is required.
Claims 4 is objected to because of the following informalities: claim 4 recites the limitation “the rigid shell”. It is suggested to amend line 4 to read --a rigid shell--. Line 11 recites the limitation “the surface”. It is suggested to amend to --a surface--. Line 14 recites “the side surface”. It is suggested to amend to --a side surface--. Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
3.	Claims 2-4, 6-7, 10-24 are allowed.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754